Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: “condenser 33” on line 4 of [0041] should be “condenser 34”.  
Appropriate correction is required.

Claim Objections
Claim 25 objected to because of the following informalities:  “also” should be removed from lines 4 & 8.  Appropriate correction is required.
Claim 25 objected to because of the following informalities:  Examiner encourages claim 25 to be condensed (e.g. “the first laundry treatment device is one of a dryer or a washing machine, and the second laundry treatment device is one of a dryer or a washing machine”).  Appropriate correction is required.
Claim 26 objected to because of the following informalities:  the semi-colon on line 2 should be a comma.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first/second laundry treatment device” in claim 14, “drying system in claim 14, “driving device” in claim 16, “drying assembly” in claim 16, “drying airflow circulation device” in claim 16, “switching device” in claim 17, and “engagement device” in claim 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner has interpreted “first/second treatment device” in claim 14 under 112(f) interpretation to correspond with the following structure: a laundry treatment cylinder (see Applicant’s specification, [0031]-[0032]).  Examiner has provided additional interpretations for these individual elements below.  


Examiner has interpreted “drying system” in claim 14 under 112(f) interpretation to correspond with the following structure: a driving device, a drying assembly, and a drying airflow circulation system (see Applicant’s specification, [0033]).  Examiner has provided additional interpretations for these individual elements below.  

Examiner has interpreted “driving device” as applicable to “drying system” in claim 14, and found in claim 16 under 112(f) interpretation to correspond with the following structure: a motor (see Applicant’s specification, [0033]).

Examiner has interpreted “drying assembly” as applicable to “drying system” in claim 14, and found in claim 16 under 112(f) interpretation to correspond with the following structure: a heater and a condenser (see Applicant’s specification, [0041]).

Examiner has interpreted “drying airflow circulation device” as applicable to “drying system” in claim 14, and found in claim 16 under 112(f) interpretation to correspond with the following structure: a fan/blower (see Applicant’s specification, [0033]).

Examiner has interpreted “switching device” in claim 17 under 112(f) interpretation to correspond with the following structure: a pair of switching valves/diverters (see Applicant’s specification, [0035]).

Examiner has interpreted “engagement device” in claim 23 under 112(f) interpretation to correspond with the following structure: a clutch (see Applicant’s specification, [0036]).

Examiner has not applied 112(f) interpretation to the terms “heating device” in claim 20 and “condensing device” in claim 20, as Examiner considers these would be understood (e.g. a heater and a condenser have understood structure).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 18-20, 23-24, & 26 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “each of the air ducts” on line 3.  Antecedent basis however, has been established for multiple ducts in claim 17 (first and second air inlet ducts, first and second air outlet ducts, drying air duct), and claim 18 needs to clarify which ducts are being referenced by “each of the ducts”.  
Claim 20 recites “a heating device configured to generate a drying airflow”.  Examiner considers that while the heating device (heater 33) would help enhance the drying capability of the air, the actual “airflow” appears to be produced by the fan which blows the air.   
Claim 23 recites “the second laundry treatment cylinder” on lines 4 & 6, but claim 22 effectively introduces a plurality of second laundry treatment cylinders due to there being a plurality of second laundry treatment devices.  If claim 23 is referring to “the second laundry treatment cylinder of the second laundry treatment devices”, this must be clarified.  
Claim 26 recites the limitation "the driving device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 16 introduces this term, but claim 26 does not depend on claim 16.  
Claim 26 recites the limitation "the drying airflow circulation device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 16 introduces this term, but claim 26 does not depend on claim 16.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubbard (US 3555701) in view of Park et al. (US 20080053163, “Park”).
Hubbard teaches a laundry apparatus comprising the following of claim 14 except where underlined: 

For Claim 14: 
A laundry treatment apparatus, comprising: 
a first laundry treatment device, a second laundry treatment device and a drying system, wherein the drying system is capable of generating a drying airflow, and the drying airflow can be 

Hubbard does not teach the drying system, which has been interpreted under 112(f) to correspond with a driving device, a drying assembly, and a drying airflow circulation device (refer to 112(f) interpretation of each).  More particularly, Hubbard does not teach the drying assembly of the drying system, which would comprise a heating device/heater and a condensing device/condenser, as Hubbard appears to only teach a heater (see Figures 8-9, heater 130).  
Examiner however, considers condensation-type laundry treating machines which apply condensers to a circulation drying duct as well-known in the washing arts and refers to Park, who teaches using a condenser as part of an overall air condensation/circulation channel (see Park’s Figure 5, main introduction channel 44, auxiliary introduction channel 45, blowing fan 60, main discharge channel 80, auxiliary discharge channel 81, heater 90, dampers 280 & 281, condensation channel 290, condenser 291, condensation unit 292).  Modifying Hubbard would similarly involve Hubbard’s inlet duct 126  including converging inlets from each drum similar to how Park’s discharge channels 80 & 81 converge prior to a condenser, before to returning to the drums via branching (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).  
To clarify, Hubbard is drawing in fresh air rather than recirculating/condensing used air, so Hubbard already effectively teachings the branching return channels.  Examiner equates Hubbard’s shrouds 125 & 125a with Park’s introduction channels 44 & 45, and Hubbard’s damper 70 with Park’s pair of dampers 281.  One of ordinary skill in the art would understand that a circulation flowpath can be predictably established by applying inlet channels from Hubbard’s drums 112 & 135 (equivalent to Park’s discharge channels 80 & 81) to feed into Hubbard’s inlet duct 126, and controlling the flow using valve(s).  Examiner notes that while Park teaches a pair of dampers 281 to perform this function, substituting another of Hubbard’s damper 70 in their place would be an obvious variant similar to how Hubbard’s damper 70 already performs the equivalent of Parks’ pair of dampers 280.  The condenser can be applied to the “merged” channel/modified inlet duct 126.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Hubbard and more particularly to modify Hubbard’s inlet duct 126 to be a condensation/circulation channel including inlet channels which feed air from the drums 112 & 135 into inlet duct 126 and to apply a condenser to inlet duct 126 because said modification would yield a predictable variation thereof in view of Park.

Modified Hubbard teaches claim 14.
Modified Hubbard also teaches the following:

For Claim 15: 
The laundry treatment apparatus according to claim 14, wherein the first laundry treatment device comprises a first laundry treatment cylinder, the second laundry treatment device comprises a second laundry treatment cylinder, and the drying system delivers the drying airflow simultaneously or separately into the first laundry treatment cylinder and the second laundry treatment cylinder (see Hubbard’s Figures 8-9, damper 70, drums 112 & 135, shrouds 125 & 125a, inlet duct 126.  Column 4, lines 58-75.  Column 5, lines 1-38).

For Claim 16: 
The laundry treatment apparatus according to claim 15, wherein the drying system comprises: 
a driving device capable of driving the first laundry treatment cylinder and/or the second laundry treatment cylinder to rotate (see Figures 8-9, motor 129, pulley and belt arrangements 128 & 145, clutches 128a & 145a); 
a drying assembly configured to generate a drying airflow (refer to claim 14 rejection regarding the condenser in view of Park. see Hubbard’s Figures 8-9, heater 130).  Hubbard teaches a heater, and the rejection basis of claim 14 teaches the condenser; and 
a drying airflow circulation device configured to deliver the drying airflow generated by the drying assembly into the first laundry treatment cylinder and/or the second laundry treatment cylinder (see Figures Hubbard’s Figures 8-9, blower 131).

For Claim 17:
The laundry treatment apparatus according to claim 16, wherein the drying system further comprises: 
a first air inlet duct and a first air outlet duct in communication with an inner cavity of the first laundry treatment cylinder, respectively (refer to claim 14 rejection in view of Park.  see Hubbard’s Figures 8-9, drums 112 & 135, shrouds 125 & 125a.  see Park’s Figure 5, main introduction channel 44, auxiliary introduction channel 45, main discharge channel 80, auxiliary discharge channel 81).  Both Hubbard and Park teach branched channels which feed drying air into the drum to read on the first air inlet duct.  Park teaches applying an outlet duct in the form of the main discharge channel 80 and auxiliary discharge channel 81; 
a second air inlet duct and a second air outlet duct in communication with an inner cavity of the second laundry treatment cylinder, respectively (refer to claim 14 rejection in view of Park.  see Hubbard’s Figures 8-9, drums 112 & 135, shrouds 125 & 125a.  see Park’s Figure 5, main introduction channel 44, auxiliary introduction channel 45, main discharge channel 80, auxiliary discharge channel 81).  Both Hubbard and Park teach branched channels which feed drying air into the drum to read on the second air inlet duct.  Park teaches applying an outlet duct in the form of the main discharge channel 80 and auxiliary discharge channel 81; 
a drying air duct comprising an air inlet end and an air outlet end, the air inlet end being connected with the first air outlet duct and the second air outlet duct, and the air outlet end being connected with the first air inlet duct and the second air inlet duct (refer to claim 14 rejection in view of Park.  see Hubbard’s Figures 8-9, inlet duct 126.  see Park’s Figure 5, main introduction channel 44, condensation channel 290).  Examiner had modified Hubbard’s inlet duct 126 (modified to be a merged condensation circulation channel) in view of Park’s merged condensation channel 290 and main introduction channel 44 (prior to main introduction channel 44 branching to auxiliary introduction channel 45); and 
a switching device, wherein the air inlet end of the drying air duct is capable of selectively communicating with the first air outlet duct or the second air outlet duct through the switching 

For Claim 18:
The laundry treatment apparatus according to claim 17, wherein the drying assembly is disposed in the drying air duct, and the drying airflow circulation device is capable of directing the drying airflow to circulate in each of the air ducts (refer to claim 14 rejection in view of Park.  See Hubbard’s Figures 8-9, heater 130.  see Park’s Figure 5, see Park’s Figure 5, main introduction channel 44, heater 90, condensation channel 290, condenser 291, condensation unit 292).  Both Hubbard and Park teach applying heaters to the “merged” channel.  Park further teaches applying a condenser thereto for a condensation circulation duct.

Modified Hubbard teaches claim 18.
Modified Hubbard teaches locating blower 131 in the exhaust duct and would not teach the following:

For Claim 19:
The laundry treatment apparatus according to claim 18, wherein the drying airflow circulation device is disposed in the drying air duct.

Examiner however, considers it well-known to locate a fan/blower in the circulation duct and refers to Park (see Park’s Figure 5, main introduction channel 44, blowing fan 60, condensation channel 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Hubbard and more particularly to apply a fan/blower to Hubbard’s circulation duct because said modification is either 1) an obvious rearrangement of parts of blower 131 in view of Park, or alternatively, 2) a predictable variation of Hubbard in view of Park to apply a blower/fan to the condensation circulation duct.  

Modified Hubbard teaches claim 19.
Modified Hubbard also teaches the following:

For Claim 20:
The laundry treatment apparatus according to claim 19, wherein the drying assembly comprises a heating device configured to generate a drying airflow, and a condensing device configured to remove moisture from the drying airflow (refer to claim 14 rejection in view of Park.  See Hubbard’s Figures 8-9, heater 130.  see Park’s Figure 5, see Park’s Figure 5, main introduction channel 44, heater 90, condensation channel 290, condenser 291, condensation unit 292).  Both Hubbard and Park teach applying heaters to the “merged” channel.  Park further teaches applying a condenser thereto.

For Claim 21:
The laundry treatment apparatus according to claim 17, wherein the switching device comprises a first switching valve disposed at the air inlet end of the drying air duct and a second switching valve disposed at the air outlet end of the drying air duct, and wherein the first switching valve is configured to selectively communicate the air inlet end of the drying air duct with the first air outlet duct or the second 

For Claim 22: 
The laundry treatment apparatus according to claim 15, wherein the laundry treatment apparatus comprises a plurality of second laundry treatment devices, and the drying system is capable of simultaneously or separately delivering the drying airflow into the first laundry treatment cylinder of the first laundry treatment device and the second laundry treatment cylinder of each of the second laundry treatment devices (see Hubbard’s Figures 6-7, drums 60).  Examiner considers this to be an obvious duplication of parts (see MPEP 2144.04, “Duplication of Parts”), and notes that Hubbard already teaches using a pair of smaller drums 60 in the Figures 6-7 embodiment.  Extending the same to the Figures 8-9 embodiment would be an obvious extension thereof resulting in additional drums 135.

For Claim 23:
The laundry treatment apparatus according to claim 22, wherein the laundry treatment apparatus further comprises an engagement device, and the driving device is connected to the first laundry treatment cylinder and/or the second laundry treatment cylinder through the engagement device so as to selectively drive the first laundry treatment cylinder and/or the second laundry treatment cylinder to rotate (see Hubbard’s Figures 8-9, motor 129, pulley and belt arrangements 128 & 145, clutches 128a & 145a).  

For Claim 24:
The laundry treatment apparatus according to claim 23, wherein the engagement device is a multi-position engagement device, and the driving device is further connected to the second laundry treatment cylinder of each of the second laundry treatment devices through the multi-position engagement device so as to selectively drive the second laundry treatment cylinder to rotate (refer to claim 22 rejection regarding duplication of parts.  see Hubbard’s Figures 8-9, motor 129, pulley and belt arrangements 128 & 145, clutches 128a & 145a).  Increasing the number of drums 135 and additional clutches/pulley and belt arrangements associated with the shaft of motor 129 constitutes an obvious duplication of parts (see MPEP 2144.04, “Duplication of Parts”).

For Claim 25: 
The laundry treatment apparatus according to claim 14, wherein the first laundry treatment device is a dryer, and the second laundry treatment device is a washing machine; or 
the first laundry treatment device is a dryer, and the second laundry treatment device is also a dryer (see Hubbard’s abstract); or 
the first laundry treatment device is a washing machine, and the second laundry treatment device is a dryer; or 
the first laundry treatment device is a washing machine, and the second laundry treatment device is also a washing machine.

For Claim 26:
The laundry treatment apparatus according to claim 25, wherein the driving device is a motor; and/or the drying airflow circulation device is a fan (see Hubbard’s Figures 8-9, motor 129, blower 131).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-15, 22-24 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-21 of copending Application No. 16/617117 in view of Hubbard (US 3555701). Examiner considers claim 20 of the copending application would suggest pending claims 14-15, 22-23 except for pending claim 14’s requirement of the drying airflow can be delivered simultaneously or separately delivered into the first laundry treatment device and the second .  
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cho et al. (US 20060112497) teaches a combination type laundry device (see Figure 2, tub 110, hot air supply pipe 130, second hot air inlet pipe 131, second air outlet pipe 132, drying heater 141, fan 142, condensing duct 150, air channel valve 180, cabinet dryer 200, first hot air inlet pipe 241, first air outlet pipe 242).  Lee et al. (US 20060137205) teaches a composite washing system (see Figure 3, drum 100, first air supply duct 121, third air supply duct 123, valve 125, drying heater 131, blowing fan 132, air condenser 140, cabinet dryer 200, hot air inlet duct 241, air outlet duct 242).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718